McADAM, J.
The action is by the wife for a judicial separation. The plaintiff and defendant are already effectually separated, and will no doubt remain so. A decree will add no force to their disunion; will make neither happy. What is really wanted is alimony and counsel fees. The defendant swears he is too poor , to pay either. Support may be summarily coerced through the police courts. These tribunals have the coercive process,—short, sharp, and decisive,—corps of officers, and the power of commitment, of a much more summary character than that possessed by any court of record. It was intentionally made so by the legislature, and the plaintiff ought to avail herself of these facilities.
Motion for alimony and counsel fees denied, without prejudice to police court remedies. No costs.